Citation Nr: 1224211	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for a low back disorder and if so, whether service connection is warranted.  
 
2.  Entitlement to service connection for a psychiatric disability, to include as secondary to the service-connected sural nerve impairment.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The July 2008 rating decision on appeal apparently reopened the previously-denied claim of service connection for low back disorder and denied the claim on the merits.  However, before the Board can evaluate the merits of a previously denied claim, it must first determine whether a claimant has submitted new and material evidence with respect to that claim; see Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  The Board has accordingly characterized the issue as reflected on the title page.

In April 2011 the Board issued a decision that in relevant part denied the claims identified on the title page.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   In November 2011 the Court issued an Order granting a Joint Motion of the Parties for Partial Remand that vacated the Board's decision in regard to the three issues identified on the title page and returned the case to the Board for further consideration. 

The Veteran's representative recently send additional evidence to the Board in the form of private treatment records addressing current severity of the Veteran's lumbosacral spine disorder.  The Veteran's representative had previously submitted a Statement in Support of Claim in August 2010 waiving initial AOJ consideration of any new evidence or argument received.  The Board has accordingly accepted the new evidence for inclusion into the record on appeal.   See 38 C.F.R. § 20.800 (2011).


FINDINGS OF FACT

1.  Service connection for a back disorder was denied on the merits by unappealed rating decisions in October 1999, October 2001, October 2002 and March 2003; thereafter an unappealed rating decision in January 2006 denied reopening of the claim.

2.  Evidence received since January 2006 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.

3.  The Veteran's lumbar spine disorder is not etiologically related to service and is not due to or permanently worsened by the service-connected sural nerve impairment.

4.  The Veteran's psychiatric disorder, variously diagnosed, is not etiologically related to service and is not due to or permanently worsened by the service-connected sural nerve impairment, and a psychotic disorder was not present during service or to a compensable degree within the first year after discharge from service.

5.  The Veteran's only service-connected disability, sural nerve impairment of the right lower extremity, is not sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.





CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  A lumbosacral spine disorder was not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

3. An acquired psychiatric disorder was not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disability, nor may service connection for a psychotic disorder be presumed.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).
 
4.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Its notice requirements were met in an October 2007 letter, and the Veteran had ample opportunity to respond prior to issuance of the July 2008 rating decision on appeal.  

Regarding the duty to assist, the record reflects that service treatment records (STRs), Social Security Administration (SSA) records, and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations regarding disorders for which he claims service connection, and the file contains competent medical opinion regarding employability.  

The Veteran's representative recently submitted correspondence with a generalized assertion that all VA examinations of record are inadequate.  The Board disagrees.  As noted in detail below, the VA examination on which the Board has relied are fully adequate  under the criteria articulated in  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Further, the recent Joint Motion for Partial Remand, as incorporated by the Court's Order, expressed no issues regarding duties to notice and assist, to include the VA examinations; the Board is confident that if any additional VCAA defects existed in its April 2011 decision such defects would have been brought to the Court's attention in the interest of judicial economy.

The Veteran has been advised of his entitlement to a hearing before the RO's Decision Review Officer and/or before the Board but has not requested such a hearing.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

New and Material Evidence

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Also, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

Historically, service connection for a back disorder was originally denied by an unappealed rating decision in October 1999.  The claim was denied again on the merits in October 2001, October 2002 and March 2003; the Veteran did not appeal these decisions.

Thereafter a rating decision in January 2006 denied reopening of the claim.  The Veteran did not appeal, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie, 24 Vet. App. 242, 251-52.  Thus, the January 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302; 20.1105 (2011).

The specific reason service connection was last denied on the merits in March 2003 was that, although the evidence of record showed the presence of a low back disability, there was no evidence establishing the disorder was either incurred in or aggravated by service and no evidence establishing an etiological relationship between the claimed disorder and the service-connected right lower extremity disorder.  
  
The evidence of record at the time of the January 2006 rating decision relevant to the issue of service connection for a back disability consisted of the following:  (1) service treatment records (STRs), showing intermittent treatment for complaints of low back pain in April 1978 and March 1979; (2) numerous VA and private treatment notes showing the current severity of the service-connected right foot/leg disability and the nonservice-connected back disorder; (3) VA treatment record in May 1999 showing diagnosis of muscle spasm of the lower back and disc bulge at L4-5, as well as no evidence by magnetic resonance imaging (MRI) of a lower extremity abnormality; (4) VA primary care note in July 2000 noting complaint of long history of right leg pain and recent-onset lumbar pain; (5) letter from a VA physician in July 2000 stating the Veteran had peripheral neuropathy and signs of L4-5 disc disease and chronic lumbar spasms; (6) VA examination of the feet in August 2001 in which the Veteran reported occasional loss of control of the right foot and resultant dragging of the foot, although normal gait was noted on examination; (7) VA treatment note in June 2005 showing complaint of severe back pain and concurrent right popliteal pain, with clinical impression of neuritis or acute exacerbation of sacroiliitis; (8) VA peripheral nerves examination in August 2005 noting complaint of low back pain since 1999 and stating an opinion that the Veteran's back pain, clinically, was right lumbar radiculopathy and more likely than not related to lumbar discogenic disease and not related to sural nerve lesion; and, (9) VA treatment note in October 2005 stating low back pain might be associated to altered walking dynamics related to paresis and numbness of the leg. 
 
Evidence received after the January 2006 rating decision includes a statement from the Veteran's wife, dated in August 2008, asserting that the Veteran had been told by a VA physician that his back condition was the result of his leg condition, which caused him to lean to his left side when walking.  Similarly, the Veteran submitted a statement in September 2008 stating the VA physician in question had refused to put that opinion in writing since doing so could cause her to lose her job with VA.

Where resolution of the issue on appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.   Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  However, the statements from the Veteran and his wife cited above are not intended to express a medical opinion, but rather to report a medical opinion that had been conveyed to them.  Given that the VA physician cited by the Veteran and his wife is the same VA physician who entered the treatment note in October 2005 stating low back pain might be associated with altered walking dynamics, the Board finds that these statements are sufficient to warrant reopening under the "low threshold" established by  Shade, 24 Vet. App. 110.

 The Veteran's appeal is granted to that extent.  

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310, which provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service Connection for a Back Disorder

The Board has reopened the claim for service connection for a back disorder.  Because the rating decision on appeal also considered the merits of the claim, the Board's consideration of the merits does not cause prejudice to the Veteran.

Service treatment records show treatment for complaints of low back pain in April 1978 and March 1979.   However, there is no indication of a chronic back disorder in service, and report of separation examination in July 1979 shows clinical evaluation of the spine and other musculoskeletal as "normal."

Post-service, a VA treatment record in May 1999 showed a diagnosis of muscle spasm of the lower back and disc bulge at L4-5, but no evidence by magnetic resonance imaging (MRI) of a lower extremity abnormality.  A VA primary care note in July 2000 noted complaint of long history of right leg pain and recent-onset lumbar pain, and a letter from a VA physician in July 2000 stated the Veteran had peripheral neuropathy, signs of L4-5 disc disease and chronic lumbar spasms.

The Veteran had a VA examination of the feet in August 2001, where he reported occasional loss of control of the right foot and resultant dragging of the foot.  However, normal gait was noted on examination.

A VA treatment note in June 2005 showed complaint of severe back pain and concurrent right popliteal pain, with clinical impression of neuritis or acute exacerbation of sacroiliitis.

The Veteran had a VA peripheral nerves examination in August 2005.  The examiner noted complaints of low back pain since 1999, and stated an opinion that the Veteran's back pain, clinically, was right lumbar radiculopathy and was more likely related to lumbar discogenic disease than to sural nerve lesion.

The file includes a VA treatment note in October 2005 stating low back pain "might be associated to altered walking dynamics related to paresis and numbness of the leg."

Social Security Administration (SSA) records show the Veteran was granted disability benefits for a psychiatric disorder (primary diagnosis) and for a back disorder (secondary diagnosis).  The supporting VA and private medical treatment records include extensive documentation of the progress and severity of the lumbosacral disorder but do not show any relationship to service or to the service-connected sural nerve impairment.

Similarly, numerous VA and private treatment notes, including records from the Commonwealth of Puerto Rico State Insurance Fund Corporation show the current severity of the service-connected right foot/leg disability and the nonservice-connected back disorder but do not show a relationship to service or to the service-connected disability.

The Veteran had a VA examination of the spine in June 2008, performed by a fee-basis physician who reviewed the claims file.  The Veteran reported having had back pain for more than five years, which he attributed to walking with an altered gait.  The examiner performed a physical examination and noted observations in detail.  The examiner diagnosed lumbar degenerative disc disease (DDD) and stated that the disorder is not likely due to or a result of the service-connected sural nerve impairment.  As rationale, the examiner stated that the service-connected disability imposes a sensory impairment but not a motor impairment and does not significantly affect gait, motion or strength so as to cause mechanical back pain or other back problems.  Thus, the back condition is isolated from the nerve disability and neither is affected by the other.

On review of the evidence above, the Board notes as a threshold matter that the Veteran has a diagnosed disorder of the back; i.e., DDD.  The first element of service connection is accordingly met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is typically required.  Caluza, 7 Vet. App. 498.

In this case the VA examination in June 2008 provides competent opinion that the Veteran's claimed back disorder is not related to his service-connected sural nerve impingement.  The only medical evidence suggesting the contrary is the October 2005 treatment note stating the two "might be" related, but medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, the October 2005 treatment note provides no clinical rationale for the opinion; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In contrast, the examiner in June 2008 supported the medical opinion with a clear clinical rationale; the examiner also performed a clinical examination and considered both the Veteran's subjective account and his objective history in the form of records associated with the claims file.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 120.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  For the reasons cited above, the Board finds the opinion of the VA examiner in June 2008 to be the most probative medical opinion in regard to the question of whether the Veteran's back disorder is secondary to the service-connected sural impairment.

In regard to direct service connection, the Board observes that the Veteran had two episodes of back pain in service but did not have a chronic back disorder at the time of his separation as shown by the separation examination.  The Veteran has not asserted, and the evidence of record does not show, that he had any trauma to the lower back during service that could be a precursor to the discogenic disease that was first clinically identified in 1999, more than 20 years after discharge from service.  Finally, there is no medical opinion of record asserting a direct relationship between discogenic disease, and the Veteran had not asserted continuous symptoms since discharge from service.  There is accordingly no basis on which direct service connection can be considered.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  To the extent that the Veteran has asserted his personal belief that his claimed back disorder is related to the service-connected sural nerve impairment, such opinion is not competent and is contradicted by the competent medical opinion cited above.

Also, the Board notes that the Veteran's wife submitted a statement, dated in August 2008, asserting that the Veteran had been told by the same physician who entered the October 2005 treatment note cited above that his back condition was the result of his leg condition, which caused him to lean to his left side when walking.  Similarly, the Veteran submitted a statement in September 2008 that the VA physician in question had refused to put that opinion in writing since doing so could cause her to lose her job with VA.  The Board has found these statements to be adequate for reopening the claim for consideration of the merits.  However, the Board cannot find these statements to be adequate for the purpose of granting service connection.  First, hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).  Second, the record is replete with treatment notes by the VA physician cited by the Veteran and his wife, and nothing in those treatment notes supports the interpretation of the Veteran and his wife.  Third, the assertion that the physician refused to provide a written statement because she feared to lose her job with VA is not credible, given that VA physicians routinely provide such opinions when warranted without fear of retribution.  Finally, the assertion that the VA physician provided a verbal positive nexus opinion but refused to put such opinion in writing is self-serving.  

The Board notes that in support of the claim for service connection for a back disability the Veteran's representative submitted treatise articles Limping and Low Back Pain, Evaluation and Treatment of Acute Low Back Pain, Back Pain and Depression Can Be a Pain in the Back.  "Competent medical evidence" may mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses; see 38 C.F.R. § 3.159(a)(1).    However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the articles submitted by the Veteran's representative are not accompanied by any competent medical opinion asserting that the general circumstances described in the articles are applicable in the specific case of this Veteran.  The Board accordingly finds the articles are not probative medical evidence in this case.

The Veteran's representative has submitted correspondence making a blanket assertion that VA examinations of record are inadequate, and that additional examination is warranted that will address relevant medical literature, VA rating requirements and the VA clinician's guide.  The representative also asserts the examinations are inadequate because they address secondary service connection but do not address direct service connection (specifically, whether the Veteran's symptoms in service were early manifestations of later discogenic disease).  The Board disagrees.  The competency of a VA examiner is presumed, absent a showing of some evidence to the contrary; see Hilkert v. West, 12 Vet. App. 145 (1999).  The Veteran's representative has not identified any reason to challenge the competency of either VA examiner.  In regard to adequacy, both examination reports satisfy the requirements of Nieves-Rodriguez cited above, and in any case the more thorough examination in June 2008 cured any arguable inadequacies in the examination of August 2005.  In specific regard to direct service connection (an argument raised after June 2008), the Veteran has not shown evidence to indicate direct service connection (there being no evidence of chronic back disorder in service or continuously since discharge), so medical examination and opinion is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

In sum, the Board has found the criteria for service connection for a back disorder are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service Connection for a Psychiatric Disorder

STRs include a December 1978 notation that the Veteran was a candidate for antabuse treatment, indicating a problem with alcohol abuse.  There is otherwise no indication in STRs of a psychiatric disorder.  The Veteran was discharged under the provisions of Chapter 9, Army Regulation (AR) 635-200, indicating discharge was due to drug or alcohol rehabilitation failure.  He was routinely administered a mental status evaluation in conjunction with separation, which noted no significant mental illness or abnormality in behavior or thought process.  Report of medical examination at the time of separation showed clinical psychiatric evaluation as "normal."

VA treatment records include a January 2005 psychiatric history and physical (H&P) examination in which the Veteran reported having had psychiatric treatment in service due to aggressive thoughts toward a member of the chain of command.  The Veteran currently complained of problems relating to his relationship to his current work supervisor.  The clinical impression was depressive disorder not otherwise specified (NOS).
 
The Veteran had a private psychiatric evaluation in November 2005 in conjunction with his claim for SSA disability benefits.  The Veteran's wife told the examiner that the Veteran had stopped working because of problems with a supervisor who had mistreated him and toward whom the Veteran had aggressive thoughts.  The examiner diagnosed mixed disorder of anxiety and depression.

In a November 2005 VA psychiatric H&P examination the Veteran endorsed feelings of anxiety and depression for the past three weeks; the Veteran cited unemployment since June 2005 and also cited current medical problems (gastroesophageal reflux disease, hepatitis C and chronic backache).  The diagnostic impression was depression NOS and anxiety NOS.

A VA psychiatric outpatient treatment note in May 2006 states the Veteran reported recent relapse of symptoms especially related to chronic back pain.  In a July 2006 psychiatric treatment note he again cited back pain.

Thereafter the Veteran received inpatient psychiatric treatment in July-August 2006 and December 2006 for diagnosed recurrent major depression with psychotic features.  In March 2007 he was again hospitalized for psychiatric problems, this time diagnosed as mood disorder NOS (recurrent severe MDD with psychotic features versus schizoaffective disorder).

The Veteran had a psychiatric evaluation by Access Behavioral Care Associates in March 2007 in conjunction with his claim for SSA disability benefits.  The examiner, a psychologist, noted medical history remarkable for gastroesophageal reflux disease (GERD), hepatitis C, history of upper respiratory infections and a (service-connected) foot neuroma.  The Veteran reported significant bouts of depression since the loss of his job in 2005, and described his separation from his wife and his lack of employment as current sources of stress in his life.  The examiner diagnosed recurrent severe major depressive disorder (MDD) with psychotic features.  Thereafter, the Veteran was granted SSA disability benefits for affective/mood disorder (primary diagnosis), citing this evaluation as the basis for the decision.

The Veteran had a VA psychiatric examination in April 2008.  The examiner noted the Veteran's subjective history in detail, and also recorded observations during the interview.  The examiner diagnosed MDD and stated an opinion that the MDD was not likely caused by or a result of the service-connected tibial nerve disorder.  The examiner cited as rationale that the specific pathology is likely to have some marginal detrimental contribution to his mood symptoms related to depression, but the primary discomfort is related to back pain rather than to right lower leg nerve pathology.

On review of the evidence above, the Board notes as a threshold matter that the Veteran has a psychiatric disorder variously diagnosed as MDD, MDD with  psychotic feature, depressive disorder NOS, depression NOS, anxiety NOS, and mixed anxiety and depression.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

In this case the evidence does not show a psychiatric disorder during service or the presence of a psychotic disorder within the first year after discharge from service.  The Veteran's representative asserts that the Veteran was diagnosed with anxiety during service, but such diagnosis is not documented in STRs and in fact is contradicted by the normal psychiatric evaluation at the time of separation.  No psychiatric provider has provided an opinion showing a direct relationship between current psychiatric disorder, however diagnosed, with service, and there is no opinion stating psychosis specifically was manifested within the first year after discharge from service.  Accordingly direct service connection is not shown and may not be presumed under 38 C.F.R. § 3.309(a) specifically for psychotic disorder.

In regard to secondary service connection, the VA examination in April 2008 provides competent and uncontroverted medical opinion that the Veteran's claimed psychiatric disorder is not secondary to the service-connected sural nerve impairment.  Although the Veteran has asserted his personal belief that his psychiatric disorder is due to his service-connected disability, the Veteran as a layperson is not competent to opine as to the etiology of a present disorder.  Routen, 142 F3d 1434, cert denied, 119 S. Ct. 404.  

In support of the claim for service connection for psychiatric disorder the Veteran's representative has submitted articles entitled Misdiagnosed: Depression; Life Stress and the Long-Term Treatment Course of Recurrent Depression; Preventing Recurrent Depression Using Cognitive Therapy With and Without a Continuation Phase; Beyond Feeling: Chronic Pain Hurts the Brain, Disrupting the Default-Mode Network Dynamics; Chronic Pain Disrupts Resting Brain Dynamics; The Brain in Chronic CRPS (Chronic Complex Regional Pain Syndrome) Pain; Psychological Aspects of  Low Back Pain; and; Chronic Back Pain is Associated with Decreased Prefrontal and Thalamic Gray Matter Density.  As noted above, treatise evidence alone is usually too general and inconclusive to establish a medical nexus; Sacks, 11 Vet. App. 314, 317.  Whereas the articles submitted by the Veteran's representative are not accompanied by any competent medical opinion stating the points raised in the articles are applicable specifically to the case of this Veteran, the Board finds such articles not to be probative medical evidence in this case.
 
The Veteran's representative has also submitted correspondence making a blanket assertion that VA examinations of record are inadequate, and that additional examination is warranted that will address DSM-IV diagnoses and Global Assessment of Functioning (GAF) scores.  The Board disagrees.  The VA examination in April 2008 provided a current DSM-IV diagnosis and an opinion relating to that diagnosis; GAF records the severity of impairment and is not relevant when the issue is basic entitlement to service connection.  The examination report is fully adequate under the criteria articulated by Nieves-Rodriguez.  

In sum, the Board has found the criteria for service connection for a psychiatric disorder are not met and that the claim must accordingly be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to TDIU

Applicable Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

Evidence and Analysis

In regard to education and training, a private psychiatric evaluation in November 2005 noted the Veteran to have a Bachelor of Arts (BA) degree in administration and to have last worked as a business consultant for a Puerto Rico government agency (San Lorenzo Municipal Consortium).  Numerous other VA and private psychiatric treatment records, which routinely document social/occupational/family history, also note that the Veteran has a BA degree.

Historically, a decision by the Board in March 1992 denied an increased schedular rating for the service-connected sural nerve impairment but granted an extraschedular rating based on a finding that the disability had produced "marked interference with employment" (the Board noted the Veteran had undergone at least six surgeries and five periods of total disability for convalescence).

Previous claims for TDIU were denied in October 2001 and September 2005.  The instant claim for TDIU was received by the RO in April 2007.  The Board has considered evidence of employability from one year prior to that date.  Servello, id.

The only service-connected disability is sural nerve impairment, rated as 30 percent disabling.  Because the schedular criteria for TDIU under 38 C.F.R. § 4.16a are not met, the Board will consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16b is warranted.

The file contains a letter to the Veteran from his employer notifying the Veteran that his temporary contract, signed in July 2004, would end on June 30, 2005.  The letter invited the Veteran to consult the firm's Human Resources Department regarding new employment opportunities.  Nothing on the face of the letter indicates the Veteran was being terminated due to disability, to include the service-connected disability of the right lower extremity.
 
In his claim for SSA disability benefits the Veteran asserted he had been unemployed since having a workplace injury in June 2005.  During private psychiatric evaluation in November 2005, he asserted he initially went to "the fund" for his back problem but also said it was impossible to work because of the service-connected neuroma of the right leg, which caused him to lose feeling and mobility in the right lower extremity (most recent surgery was 12 years before).  However, the Veteran's wife told the examiner that the Veteran had stopped working because of problems with a supervisor who had mistreated him and against whom the Veteran harbored thoughts of assault.  

An SSA physical residual functional capacity assessment in February 2006 considered two physical disabilities: osteoarthritis of the hips and lumbosacral spasm.  The examiner concluded the Veteran was able to work.  A concurrent SSA mental residual functional capacity assessment noted current VA diagnosis of depression NOS but stated the Veteran was able to work on a regular basis.  The Veteran's claim for SSA disability was initially denied.  However, on reconsideration an SSA decision in March 2007 granted disability benefits for affective/mood disorder (primary diagnosis) and back disorder (secondary diagnosis) effective from July 2005, based essentially on a favorable psychiatric evaluation in March 2007.  

The Veteran asserted in his claim for SSA disability, as well as to various VA treatment providers, that he had ceased working in June 2005 due to a back injury at work (see e.g. VA psychiatry note in November 2005 in which the Veteran reported being unemployed since June of that year due to a workplace accident, and see also VA psychiatric outpatient note in August 2006, in which the Veteran stated he had lost his job due to herniated lumbar discs).  He has also reported being unable to obtain new employment due to his back problems (see e.g. VA nursing note in March 2007 in which he stated he was unable to work due to nonservice-connected back injury).  However, the Veteran stated in a VA Form 21-4142 (Authorization and Consent to Release Information) in December 2007 that he had lost his job due to problems in the back and right leg.

The Veteran's last employer submitted a response to VA via a VA Form 21-4192 (Request for Employment Information in Conjunction with Claim for Disability Benefits) that the Veteran had lost no time from work due to disability during the 12 months prior to his last date of employment.  No concessions had been made to the Veteran due to disability.  The reason cited for termination of employment was simply "released from position" (translated from Spanish), with no physical disability cited.

During a VA psychiatric examination in April 2008 the Veteran stated he hurt his back in a workplace accident in 2005, for which he received worker's compensation; thereafter he was suspended and terminated.  The Veteran suggested that if it were not for his back injury he would possibly still be working.

The Veteran had a VA examination of the peripheral nerves in April 2008, performed by an examiner who reviewed the claims file.  The examiner noted the Veteran lacerated his right calf and right foot (near the ankle) on a broken window in service.  The Veteran developed a neuroma at the site of the ankle laceration, which was surgically explored and removed.  Surgery left the Veteran with some dysasthesia, numbness and burning pain in the area, which is supplied by the right sural nerve.  This is different from the sciatica-type pain associated with the lower back.  The examiner performed a clinical examination and noted observations in detail.  The examiner stated the service-connected disability did not cause employment impairment (because the Veteran was unemployed due to the nonservice-connected back disorder) and also did not cause any problem in usual daily activities.  As rationale, the examiner stated there was merely a mild burning and numbness in a small area of the lateral aspect of the right foot, which did not affect activities of daily living (ADLs) or ability to work.     

On review of the evidence above the Board notes the Veteran is unemployed.  However, the evidence does not show him to be unemployable due to the service-connected sural nerve impairment, and indeed the uncontroverted medical opinion in the form of the April 2008 VA peripheral nerves examination shows his service-connected disability does not render him unemployable.

The Board notes in this regard that the Veteran is shown to have a BA degree and to have practical experience in personnel management.  There is simply nothing of record showing how the Veteran's sural nerve impairment, alone, renders him unable to pursue further employment in this occupation.  Although the Veteran's psychiatric problems arguably render him unable to perform even sedentary work (which is the basis for the SSA reconsideration), his psychiatric problems are not service-connected and accordingly not germane to the question of entitlement to TDIU.

In sum, the Board has found the criteria for entitlement to TDIU are not met.  Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 













							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disorder is reopened.

Service connection for a back disorder is denied.

Service connection for a psychiatric disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


